DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment and Response to Office Action submitted on 12/7/2021.  Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. It has been placed in the application file, and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter:

As to independent Claims 1, 10, and 19, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A testing method to determine a problem source of a server failure, the method comprising: 
when a server experiences a failure during use, determining a current suspected problem source; and
determining whether the server has passed a first EMS (Electro Magnetic Susceptibility) test, and if the server has not passed the first EMS test, performing an operation A; 
the operation A includes: 
a1. performing a second EMS test on the server; 
a2. determining whether the failure disappears during the second EMS test; 
a3. in response to a determination that the failure disappears during the second EMS test, performing a4; 
a4. obtaining a first time domain waveform and a second time domain waveform; 
a5. determining whether the absolute value of the difference between a first oscillation amplitude and a second oscillation amplitude is greater than or equal to a first threshold; and 
a6. if the absolute value of the difference between the first oscillation amplitude and the second oscillation amplitude is less than the first threshold value, performing a system-level anti-EMS design, and determining whether the failure disappears after performing the system-level anti-EMS design, and if the failure disappears after performing the system-level anti-EMS design, determining that an EMS interference is the source of the failure; 

the first time domain waveform and the second time domain waveform are the time domain waveforms obtained in the last two EMS tests performed before comparing with the first threshold from the current suspected problem source; the first oscillation amplitude is the oscillation amplitude of the first time domain waveform, and the second oscillation amplitude is the oscillation amplitude of the second time domain waveform;
wherein, the system-level anti-EMS design includes the steps of strengthening a structural grounding continuity design of the EMS test point, strengthening release of interference, or using a shielding design of an interference path; and 
wherein, the system-level ports include a power interface, a communication interface and a chassis shell.  

10.  A testing device to determine a problem source of a server failure, the device comprising: 
a memory to store a program for testing; and
a processor;
wherein the processor is configured to read and perform the program for testing, and perform the following operations; 
when a server experiences a failure during use, determining a current suspected problem source; and 

the operation A includes: 
a1. performing a second EMS test on the server;
a2. determining whether the failure disappears during the second EMS test; 
a3. in response to a determination that the failure disappears during the second EMS test, performing a4;
a4. obtaining a first time domain waveform and a second time domain waveform; 
a5. determining whether the absolute value of the difference between a first oscillation amplitude and a second oscillation amplitude is greater than or equal to a first threshold; and 
a6. if the absolute value of the difference between the first oscillation amplitude and the second oscillation amplitude is less than the first threshold value, performing a system- level anti-EMS design, and determining whether the failure disappears after performing the system-level anti-EMS design, and if the failure disappears after performing the system-level anti-EMS design, determining that an EMS interference is the source of the failure; 
wherein, a level of the second EMS test is lower than a level of the first EMS test, and the first EMS test and the second EMS test are tests in which test points are applied to system-level ports; 
the first time domain waveform and the second time domain waveform are the time domain waveforms obtained in the last two EMS tests performed before comparing 
wherein, the system-level anti-EMS design is configured to strengthen a structural grounding continuity design of the EMS test point, strengthen the release of interference, or use a shielding design of an interference path; and 
wherein the system-level ports include a power interface, a communication interface and a chassis shell. 

19.  A testing device to determine a problem source of a server failure via one or more Electro Magnetic Susceptibility (EMS) test, comprising:
a memory to store a program for testing;
and a processor configured to run the program stored on the memory to perform the following steps:
receiving a first EMS test result from an EMS testing device in response to the server failure; and 
determining whether the server has passed the first EMS test,
in response to a determination that the server has not passed the first EMS test, instructing the EMS testing device to perform a second EMS test on the server;
determining whether the failure disappears during the second EMS test;
in response to a determination that the failure disappears during the second EMS test, obtaining a first time domain waveform and a second time domain waveform, determining whether an absolute value of a difference between a first oscillation amplitude and a second oscillation amplitude is greater than or equal to a first threshold; and 
in response to a determination that the absolute value of the difference between the first oscillation amplitude and the second oscillation amplitude is less than the first threshold, performing a system-level anti-EMS design, and determining whether the failure disappears after performing the system-level anti-EMS design, and if the failure disappears after performing the system-level anti-EMS design, determining that an EMS interference is the source of the failure;
wherein, a level of the second EMS test is lower than a level of the first EMS test, and the first EMS test and the second EMS test are tests in which test points are applied to system-level ports;
wherein the system-level anti-EMS design including the steps of strengthening a structural grounding continuity design of the EMS test point, strengthening a release of interference, or using a shielding design of an interference path; and
wherein, the system-level ports include power interface, communication interface and chassis shell.

The elements of independent Claims 1, 10, and 19 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Gohel et al. (U.S. Publn. No. 2009/0091347 A1) teaches an ATE has a communication channel with a set of programmable parameters associated with communication channel and that result in a bias condition on communication channel; and a bias controller used to affect the bias condition that results from programmable parameters to emulate a desired bias condition. Programmable parameters contain a parameter associated with at least one of the detector and with the active load.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to 
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114